Citation Nr: 0524453	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  99-18 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional right ear hearing 
disability as a result of VA treatment received in July 
1995.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Thereafter, in 
August 2003, the Board REMANDED the case for additional 
development.  That development has been completed and the 
case has been returned to the Board.  

Pursuant to a request in an August 1999 substantive appeal 
(VA Form 9), the veteran was scheduled for a hearing 
before a member of the Board in July 2002.  A notation 
associated with the claims file indicates that the veteran 
did not appear for this hearing.  Since he failed to 
report for the hearing or provide an explanation for his 
absence, and has not requested that the hearing be 
rescheduled, the veteran's hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2004).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
has been obtained; the RO has notified the appellant of 
the evidence needed to substantiate the claim addressed in 
this decision, obtained all relevant evidence designated 
by the appellant, and provided a VA medical examination in 
order to assist in substantiating the claim for VA 
compensation benefits.

2.  The competent medical evidence of record shows that 
the veteran's hearing loss of the right ear is not the 
result of VA surgical treatment in July 1995, to include 
the administration of anesthesia.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional right ear hearing 
disability, as a result of surgical treatment by VA in 
July 1995, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. §§ 3.102, 3.159 (2004); 38 C.F.R. §§ 3.358, 3.800 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the RO decision, the August 2003 Board remand, the 
Statement of the Case, and Supplemental Statements of the 
Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
In addition, correspondence from the RO sent to the 
veteran, to include the December 2002 and February 2004 
letters, specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought 
and the relative burdens of the veteran and VA in 
producing or obtaining that evidence or information.  That 
is, the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation 
of responsibilities between himself and VA in obtaining 
such evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
December 2002 and February 2004 letters, satisfied the 
notice requirements by: (1) informing the appellant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) informing the 
appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to 
the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he 
was informed that it was his responsibility to ensure that 
VA received any evidence not in the possession of the 
Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  However, the original 
RO decision that is the subject of this appeal was entered 
in October 1996, before the enactment of VCAA.  Obviously, 
VA could not have informed the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court also made 
it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.  

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the service medical records are associated 
with the claims file, as are the identified relevant VA 
and private medical records.  The veteran has not made the 
RO or the Board aware of any additional available evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  

Additionally, as will be reflected in the analysis section 
of this decision, the VA examination and opinion obtained 
by the RO, when considered with the lay and additional 
medical evidence associated with the claims files, is 
sufficient for a determination on the merits of the 
veteran's appeal.  There is no further duty to provide 
another examination or medical opinion.  See 38 C.F.R. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Therefore, the Board finds that all obtainable evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to his claim.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App.  
384 (1993).

Factual Background

The veteran contends that his hearing loss disability of 
the right ear is the result of surgical treatment provided 
by VA in July 1995.  Specifically, the veteran alleges 
that the anesthesia given prior to surgical treatment for 
a left ulnar fracture secondary to a gunshot wound, caused 
the right ear hearing loss.

The service medical records showed that the veteran 
reported hearing loss prior to induction into active duty.  
It was noted that he experienced left ear hearing loss as 
the result of an auto accident that occurred prior to 
service.  An August 1990 VA ENT examination provided 
diagnoses of profound sensorineural hearing loss due to 
head trauma, and normal hearing in the right ear. 

A VA post-service report dated in July 1995, showed that 
the veteran was admitted for rebatement of left ulnar 
fracture secondary to a gunshot wound.  It was noted that 
he had a hearing deficit in the left ear prior to surgery, 
however, a few hours after surgery he complained of 
decreased hearing and episodic tinnitus of the right ear.  
The veteran was referred to an audiologist at the ENT 
clinic.  The audiologist found reproducible hearing 
deficit of unknown etiology, unlikely related to the 
surgery.  The veteran was placed on steroid therapy and 
upon completion of the treatment it was noted that his 
hearing returned.  Subsequent testing showed improved 
hearing.  

An August 1995 ENT examination report indicated that the 
veteran was experiencing hearing problems.  The examiner 
noted mild to moderate sensorineural hearing loss in the 
right ear at high frequency levels, of unknown etiology.  
In May 1998 the veteran was medically cleared for hearing 
aid use.  

The veteran underwent a VA examination on November 1998.  
He complained of right ear hearing loss following an 
orthopedic procedure in 1995.  Upon examination of the 
veteran, the examiner diagnosed profound longstanding 
left-sided sensorineural hearing loss not related to 
service, and mild sensorineural hearing loss of the right 
ear of unknown etiology.  The examiner noted that the 
veteran's case file had not been made available for review 
prior to the examination.  

Thereafter the RO sent the veteran's case file to the VA 
examiner who performed the November 1998 VA examination 
for an addendum to the examination report.  Following a 
review of the file, he indicated that during service and 
at the time of the VA examination of 1990, the veteran had 
normal hearing of the right ear.  After the July 1995 
surgery he experienced right ear hearing loss, which he 
found to have been evaluated and treated appropriately.  
During the course of his hospitalization and treatment the 
veteran's hearing loss objectively and subjectively 
improved.  The examiner further noted that there was no 
indication in the hospital records that any unusual or 
abnormal event occurred during the time of his 
hospitalization or surgery.  He added that there was a 
known and rare association of sensorial hearing loss 
occurring during the course of general anesthesia even 
when appropriately administered, as had been the case with 
the veteran.  The examiner opined that there was no 
evidence of bilateral sensorineural hearing loss 
associated with the VA hospitalization of July 1995.  He 
further concluded that there was evidence to suggest that 
a sudden sensorineural hearing loss in the right ear 
occurred at the time of the hospitalization of July 1995, 
however, there was no evidence that his hearing loss was 
related to any inappropriate treatment.   

A private post-service medical report dated in January 
2001, showed that the veteran had hearing loss.  The 
report did not include an etiology opinion.  

A September 2001 VA medical report reflects that the 
veteran requested that the clinician provide an opinion 
stating that his right ear hearing loss was related to the 
July 1995 surgery.  The clinician reported that he could 
not provide a declaration either way.  

At a hearing before the RO held on October 2001, the 
veteran provided an excerpt from a medical text book.  It 
stated that hearing loss could be caused by certain drugs. 

The RO scheduled the veteran for a VA examination on April 
2003.  A notation in the file indicated that the VA 
examination was cancelled due to the veteran's failure to 
appear.  

Laws and Regulations

Title 38, United States Code § 1151 provides, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if 
such disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-
204 require a showing not only that the VA treatment in 
question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable; however, those amendments apply 
only to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 
40-97.

The veteran's claim was filed before October 1, 1997; 
therefore, the issue before the Board is whether the 
veteran has additional disability "as a result of" VA 
hospitalization or medical or surgical treatment or 
examination.  The veteran is not required to show 
negligence, error in judgment or other fault in the 
hospitalization or medical or surgical treatment furnished 
by VA in June 1983 and February 1984.  See Brown v. 
Gardner, 115 S.Ct. 552 (1994).  The medical evidence must 
only demonstrate that the additional disability occurred 
as the result of VA treatment.  38 U.S.C.A. § 1151 (West 
1991).

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission 
to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the 
veteran, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were 
service connected.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. §§ 3.358(a), 3.800 (1996).

Applicable regulations provide that, in determining 
whether additional disability resulted from a disease or 
an injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization or 
medical or surgical treatment, the following 
considerations will govern: (1) It will be necessary to 
show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury, and not merely coincidental therewith; 
and (2) the mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as the result of VA hospitalization or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1)(2) (1996).

Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation for right ear hearing 
loss under the provisions of 38 U.S.C.A. § 1151.  The 
weight of the competent medical evidence demonstrates that 
the claimed disability is not "a result of" the VA July 
1995 surgical treatment for a left ulnar fracture 
secondary to a gunshot wound.  

The veteran's claim under 38 U.S.C.A. § 1151 involves a 
question of medical causation: whether the veteran's 
claimed additional disability of the right ear hearing 
loss was the "result of" the July 1995 VA surgery.  The 
only medical evidence that specifically addresses the 
question at hand, whether he has additional right ear 
hearing loss disability "as the result of" the VA July 
1995 surgical treatment for a left ulnar fracture 
secondary to a gunshot wound, weighs against the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  The audiologist who examined the veteran in July 
1995, concluded that there was reproducible hearing 
deficit of unknown etiology and unlikely related to the 
surgery.  An August 1995 ENT examination report showed 
mild to moderate sensorineural hearing loss in the right 
ear at high frequency levels, also of unknown etiology.  
The VA examiner who conducted the November 1998 
examination of the veteran, diagnosed profound 
longstanding left-sided sensorineural hearing loss not 
related to service, and mild sensorineural hearing loss of 
the right ear of unknown etiology.  In the subsequent 
addendum, the examiner opined that although the there was 
a known and rare association of sensorial hearing loss 
occurring during the course of general anesthesia even 
when appropriately performed, there was no evidence of 
bilateral sensorineural hearing loss associated with the 
VA hospitalization of July 1995.  He further stated that 
the hearing loss which the veteran experienced following 
the July 1995 surgery was evaluated and treated 
appropriately.  The examiner concluded that there was no 
indication in the hospital records of any unusual or 
abnormal event occurring during the time of his 
hospitalization or surgery.  

As to the veteran's allegation that the anesthesia given 
prior to surgical treatment for a left ulnar fracture 
secondary to a gunshot wound caused his right ear hearing 
loss, the Board notes that the etiology or cause of a 
medical condition is a medical question which requires the 
opinion and expertise of a trained medical professional.  
As a lay witness, the veteran does not have the medical 
training and experience to provide competent evidence as 
to why he experienced hearing loss of the right ear 
following the VA July 1995 surgical treatment for a left 
ulnar fracture secondary to a gunshot wound.  See 38 
C.F.R. § 3.159(a) (2004); see also Espiritu, at 494. 

With regard to the medical text excerpt evidence provided 
by the veteran at the October 2001 RO hearing, the Court 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay 
medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); 
see also Wallin v. West, 11 Vet. App. 509 (1998) (medical 
treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of 
nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In this case, however, the medical text evidence submitted 
by the appellant is not accompanied by any medical opinion 
of a medical professional.  Additionally, it fails to 
demonstrate with a degree of certainty the relationship 
between the VA treatment in question and the veteran's 
right ear hearing loss.  For these reasons, the Board must 
find that the medical text evidence submitted by the 
appellant does not contain the specificity to constitute 
competent evidence of the claimed medical nexus.  See 
Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).

The Board has given consideration to the fact that hearing 
loss of the right ear was indeed apparent immediately 
after the surgery in question and there is competent 
evidence that suggests in a generic way that a 
relationship between hearing loss and the administration 
of anesthesia is possible.  However, the evidence must at 
least be in equipoise in showing that the hearing loss is 
the result of the treatment at issue, not merely incurred 
coincident with such treatment.  The veteran has not 
submitted favorable medical opinion evidence in support of 
his claim.  As the analysis above reflects, VA fulfilled 
its duty to assist the veteran by obtaining a medical 
opinion on the question of etiology of the claimed 
additional right ear hearing loss disability.  The only 
competent medical opinions of record that address the 
causal question at hand are either neutral (i.e., etiology 
unknown) or weigh against the contended causal 
relationship.   

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to 
the issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this 
issue on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 
for right ear hearing loss as a result of VA treatment 
received in July 1995 is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


